Citation Nr: 1546557	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which declined to reopen the claim for entitlement to service connection for a low back disability.  Jurisdiction subsequently transferred to the RO in Atlanta, GA. 

A hearing was held on February 11, 2014, in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In a June 2014 decision, the Board found that new and material evidence had been submitted sufficient to reopen the claim for entitlement to service connection for a low back disability.  The Board remanded the reopened claim for further development, and the case has since been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with an adequate VA medical opinion; to ensure compliance with prior remand directives; and to provide the Veteran with an additional opportunity to submit the forms necessary for VA to obtain outstanding records.

Pursuant to the June 2014 Board Remand, the Veteran was provided with a VA examination and medical opinion in November 2014.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with a "sprained lumbosacral spine particular at the L5 S1 level as confirmed by discography," noting that x-rays and MRI were normal.  The examiner noted that the Veteran gave a history that he had an injury prior to service in August 1998, but that his back was not injured, but that histories given to two doctors, as well as a Worker's Compensation Claim, indicate that the Veteran did have an injury to his back prior to service.  The examiner then concluded that the Veteran did have a preexisting condition at the time of entering military service, and stated that there was no evidence that the Veteran had an injury in the service.  Finally, the examiner opined that it is very likely that the back was aggravated during service, but "[t]he question is whether or not the aggravation persisted."  He ended his report by stating that over the years, based on physical examination, x-rays and MRI, there is no evidence of objective disease.

As an initial matter, the Board agrees that the question of whether or not aggravation persisted is a very important question, as VA specifically defines "aggravation" in the context of entitlement to service connection based on aggravation in service as a permanent worsening of disability beyond that due to the natural disease process.  Unfortunately, although the examiner identified the question, he did not provide an opinion.  Additionally, his statement that there was no evidence of objective disease, based on physical examination, x-rays, and MRI, appears to contradict his earlier conclusion that the Veteran has a sprained lumbosacral spine particular as confirmed by discography.  The remand directives also asked for an opinion as to whether any back disorder present during the appeal period arose prior to service, during service, or was caused by some incident of service.  The examiner did not provide an opinion as to this question, but instead cited to medical histories reported by the Veteran to his treatment providers to support a conclusion that he had a preexisting condition prior to service.  No statement was made as to whether the current back disability was a continuation or was causally related to said pre-existing condition.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the aforementioned reasons, the Board finds that remand for a supplemental medical opinion is needed.  Additionally, as the November 2014 VA examiner did not directly answer a number of the questions posed by the Board in the June 2014 remand, the Board finds that there has not been substantial compliance with its remand directives, and the issue must be remanded for further development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Also in the prior remand directives, the Board ordered that the AOJ contact the Veteran and ask him to provide a release form for outstanding records of private treatment with Dr. T which had not yet been associated with the file.  Although the AOJ has since stated that the Veteran did not respond to its subsequent efforts to obtain the necessary releases, medical records from Dr. T have been associated with the claims file.  The Board notes that direction was also given to contact the appropriate state agency to request a complete copy of all employment and worker's compensation records pertaining to the Veteran.  However, upon further review of the record, it appears the Board's directions were somewhat misleading.  A December 2000 letter from a private treating physician was sent to a case manager at Liberty Mutual Insurance Co. and contains the Veteran's worker's compensation benefit number, identifies the insured, and states the date of accident.  On remand, the AOJ should again contact the Veteran and give him the opportunity to provide the necessary authorization and release forms to allow the AOJ to seek any relevant records from Liberty Mutual, the Veteran's former employer (UPS) and any other appropriate entity.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide a release form for all records relevant to a worker's compensation claim involving an August 1998 work-related injury.  After securing the Veteran's written authorization, obtain these records, to include those held by the Veteran's former employer (United Parcel Service), Liberty Mutual Insurance Co., and any other appropriate entities.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.

2.  Thereafter, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") who has not yet provided an opinion with regard to the nature and etiology of the Veteran's claimed back disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer must then provide opinions on the following:

a.  Provide a diagnosis for any low back disorder which at least as likely as not (50 percent probability or greater) currently exists or was present at any point during the relevant appeal period (July 2007 to present).

b.  For any disability identified above, provide an opinion on the following:

i.  Does the evidence clearly and unmistakably show (i.e. is it undebatable) that the Veteran had a low back disability that existed prior to entering military service?

ii.  If so, is it at least as likely as not (50 percent or greater probability) that there was an increase in the low back disability during service?

The examiner's attention is directed to service treatment records from August 1999 discussing the Veteran's back pain, diagnostic testing results, and including conclusions regarding physical and mental health issues.

iii.  If the answers to both subparts i and ii above are yes, does the evidence clearly and unmistakably show (i.e. is it undebatable) that the preexisting low back disability, which underwent an increase during service, was not aggravated by service (i.e. is it undebatable that any increase in disability of the preexisting low back disability during service was due to the natural progression of the disease)?

"Aggravated" in this context is defined as a permanent worsening of the disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted with the symptoms, has worsened.

Please identify any evidence upon which the above conclusions are based with specificity.

c.  If a low back disability did not clearly and unmistakably pre-date military service, is it at least as likely as not (50 percent or greater probability), that the low back disability diagnosed in part (a) arose during or was caused by military service?

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development has been completed.  In particular, the requested supplemental medical opinion should be reviewed to ensure that it is responsive to and in complete compliance with the directives of this remand; corrective procedures should be implemented as needed.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for a low back disability in light of all additional evidence received.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

